Citation Nr: 1749647	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-28 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than April 26, 2006 for the award of service connection for ischemic heart disease (IHD).

2.  Entitlement to ratings for IHD in excess of 30 percent prior to October 4, 2006, in excess of 60 percent from October 4, 2006 to April 14, 2010, and in excess of 30 percent from April 14, 2010 to February 14, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lakewood, Colorado.

In October 2016, the Veteran withdrew his request for a Board hearing. There is no hearing request presently pending.  See 38 C.F.R. § 20.704.

The issue of entitlement to higher ratings for IHD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is a Nehmer class member who has been diagnosed with coronary artery disease, a type of ischemic heart disease.

2.  The earliest claim that reasonably may be construed as a claim for IHD was received on June 27, 2003.

3.  The medical evidence of record establishes that the Veteran's history of ischemic heart disease manifested on April 26, 2006. 


CONCLUSION OF LAW

The criteria for an effective date prior to April 26, 2006 for the award of service connection for IHD have not been met. 38 U.S.C.A. §§ 5107 , 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.816 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching the decision below, the Board considered the Veteran's claim and decided entitlement based on the evidence. Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Veteran seeks an effective date earlier than the currently assigned April 26, 2006 date for the award of service connection for IHD.  He contends that the effective date should be 2003 when he first filed a claim for a heart disorder.  

Generally, the effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (b)(1) (West 2014); 38 C.F.R. § 3.400 (b) (2016). Additionally, in a claim for increase or to reopen, a report of examination or hospitalization may be accepted as an informal claim for benefits, but the provisions of the applicable regulation do not apply here.  38 C.F.R. § 3.157 (b). 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1 (p) (2016).  VA amended its regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises. See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As this appeal was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155  (2015); Norris v. West, 12 Vet. App. 413 (1999). 

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  38 C.F.R. § 3.816  sets forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs.  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans Admin. of the Gov't of the U.S., 284 F. 3d 1158   (9th Cir. 2002) (Nehmer III). 

For purposes of this section, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease.  If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award, if the class member's claim for disability compensation for the covered herbicide disease was either pending before the VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, will be the later of the date such claim was received by VA or the date the disability arose, unless the claim was received within a year following separation from service.  

In other words, notwithstanding the fact that there was a prior final denial of the claim, or that the claim was submitted prior to the effective date of the newly established presumption for a covered herbicide disease, the effective date of service connection may be as early as the date of the original claim, as opposed to the date of the petition to reopen or the effective date of the new law.
A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  § 3.816(c).  Thus, there is no intent requirement to establish a claim under § 3.816(c)(2)(ii) for the purpose of entitlement to retroactive benefits pursuant to the Nehmer provisions. 

The final rule made clear that the effective dates of awards of IHD under 38 C.F.R. § 3.309 (e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.  Ischemic heart disease was added to the list of presumptive disabilities effective August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010). 

If the above requirements are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. § 3.400. 

The Veteran separated from service in April 1969.  A claim for service connection for a heart disorder was not received within one year of date of discharge. 

The Veteran first filed a claim for service connection for a heart disorder via VA Form 21-526 on June 27, 2003.  The claim was denied in a September 2003 rating decision.  However, as further medical records were received and the Veteran again filed a claim for service connection for a heart disorder in March 2004, the claim was readjudicated in a December 2004 rating decision.  The RO again denied service connection for a heart disorder.  The Veteran was notified of his appellate rights.  He did not appeal the December 2004 decision, or submit new and material evidence within one year.  

However, following a special review of the Veteran's case pursuant to Nehmer v. U. S. Department of Veterans Affairs, the RO, in a March 2011 rating decision, readjudicated the claim.  Service connection for IHD was denied.  As further medical records were received and the Veteran again filed a claim for service connection for a heart disorder in February 2012, the claim was readjudicated in the June 2012 rating decision on appeal.

In the June 2012 decision, service connection for IHD was granted, and a 100 percent rating was assigned, effective February 14, 2011.  In July 2012, the Veteran expressed his timely disagreement with the effective date set forth in the June 2012 rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  

In a July 2014 rating decision, the RO continued the 100 percent rating for IHD.

In a September 2014 rating decision, the RO amended the effective date for the award for service connection, as well as the rating assigned to the disability.  The RO awarded a 30 percent rating effective April 26, 2006, a 60 percent rating effective October 4, 2006, a 30 percent rating effective April 14, 2010, and a 100 percent rating, effective February 14, 2012.

There is no dispute that the Veteran served in the Republic of Vietnam and was granted presumptive service connection for heart disease based on presumed exposure to herbicides during such service.  He filed a claim that was received by VA after May 3, 1989 and before August 31, 2010, the effective date of the regulation establishing presumptive service connection for IHD.  As such, the provisions of 38 C.F.R. § 3.816 (c)(2) apply.  38 C.F.R. § 3.816 (c)(2) goes not to provide that the effective date of the award will be the later of the date such claim was received by VA, or the date the disability arose.  

The Veteran first filed his claim for service connection for a heart disorder on June 27, 2003.  The Board has considered whether any document prior to this date could serve as an informal claim.  On review of the record however, there exists no claim for any heart condition submitted prior to June 27, 2003.  

Regarding when entitlement arose, the RO determined that IHD was first documented in an April 26, 2006 treatment note.  The RO found that as April 26, 2006 is later than June 27, 2003, it is the proper effective date.  38 C.F.R. § 3.816 (c)(2).  The Board agrees.

The Board has reviewed the record but can point to no documentation of IHD prior to April 26, 2006.  Under the applicable regulation, ischemic heart disease includes, but is not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  While the record shows heart problems prior to April 26, 2006, documentation of IHD as contemplated by § 3.309(e) is absent; the record was devoid of such heart conditions as myocardial infarctions, atherosclerotic cardiovascular disease including coronary artery disease, coronary bypass surgery, or stable, unstable or Prinzmetal's angina.  It was not until an April 26, 2006 report, containing stress and cardiolite studies conducted by Kaiser Permanente, that IHD was first documented.  The report showed that a "mild to moderate degree of reversible ischemia [was] noted in the basal to distal inferior wall and inferoseptal wall."  Therefter, the record contains further documentation of IHD, including a diagnosis of coronary artery disease (CAD).  Indeed, a March 2012 VA examiner noted all of the Veteran's prior heart conditions, but explained that only his CAD constitutes IHD within the generally accepted medical definition of IHD.  The Board observes that while the March 2012 VA examination report noted CAD in 2005, a close review of the medical records from that time reveals no such documentation or diagnosis.
 
Given the foregoing, the Veteran is not entitled to an earlier effective date for the award of service connection for his heart disability.  As previously explained, the effective date for a covered herbicide disease for a Nehmer class member is the date that the claim was received by VA or the date the disability arose, whichever is later.  See 38 C.F.R. § 3.816 (c)(2).  The Veteran was assessed with IHD after he filed his claim for benefits, making the date entitlement arose the later of the two events.  As such, April 26, 2006 is the earliest possible effective date assignable under VA regulations.  
To the extent the Veteran reports the presence of IHD prior to April 26, 2006, as a layperson, he does not have the requisite expertise to provide a competent opinion as to whether he had IHD.  This type of matter requires medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for IHD earlier than April 26, 2006, is assignable, the claim for an earlier effective date must be denied.


ORDER

An effective date earlier than April 26, 2006 for the award of service connection for ischemic heart disease is denied.


REMAND

In a September 2014 rating decision, the RO awarded the following ratings for IHD: 30 percent effective April 26, 2006, 60 percent effective October 4, 2006, 30 percent effective April 14, 2010, and 100 percent effective February 14, 2012.  In an October 2014 VA Form 21-4138, the Veteran expressed his disagreement with the ratings assigned.  In a September 2017 brief, his representative requested that the claim be remanded for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board will remand the claim pursuant to Manlincon.

Accordingly, this claim is REMANDED for the following action:

Issue the Veteran a SOC on the claim for entitlement to ratings for ischemic heart disease in excess of 30 percent prior to October 4, 2006, in excess of 60 percent from October 4, 2006 to April 14, 2010, and in excess of 30 percent from April 14, 2010 to February 14, 2012.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


